DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “each of the plurality of clamp beads is structured to prevent the blank of material from moving in at least one direction through the clamp bead by an associated clamp bead projection pressing the blank of material against a clamping surface of an associated clamp bead” – it is unclear if the “associated clamp bead projection” and the “associated clamp bead recess” are meant to include the previously set forth projection(s) and recess(es) or are meant to be an addition to the previously set forth projection(s) and recess(es)
Claim 2 recites: “wherein said upper tool assembly and the lower tool assembly are structured to form at least one clamp bead using a corresponding clam bead projection and a corresponding clamp bead recess” – it is not clear if  “at least one clamp bead” includes the “plurality of clamp beads” set forth in claim 1 or is meant to be in addition the “plurality of claim beads.” It is also unclear if the assemblies are meant to actually “form” (i.e. make) the clamp bead. Furthermore, it is unclear is the “corresponding clamp bead projection” and “corresponding clamp bead recess” are means to include the projection(s) and recess(es) from claim 1 or are meant to be in addition to the projection(s) and recess(es) from claim 1.
Claim 3 recites: “wherein said upper tool assembly and the lower tool assembly are structured to form at least one progressive clamp bead using a corresponding clam bead projection and a corresponding clamp bead recess” – it is not clear if  “at least one progressive clamp bead” includes the “plurality of clamp beads” set forth in claim 1 or is meant to be in addition the “plurality of claim beads.” It is also unclear if the assemblies are meant to actually “form” (i.e. make) the clamp bead. Furthermore, it is unclear is the “corresponding clamp bead projection” and “corresponding clamp bead recess” are means to include the projection(s) and recess(es) from claim 1 or are meant to be in addition to the projection(s) and recess(es) from claim 1.
Claim 7 recites: “said forming punch includes a number of clamp bead recesses… said pad includes a number of clamp bead projections” – it is unclear if “a number of clamp beads recesses include the “at least one clamp bead recess” from claim 1 or is an addition to the “at least one clamp bead recess.” It is further unclear if “a number of clamp beads projections include the “at least one clamp bead projection” from claim 1 or is an addition to the “at least one clamp bead projection.”
With regards to claim 13, there is insufficient antecedent basis for “said lower pad” – for purposes of examination it is understood to be “said pad.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ehardt (US Patent 6,196,043), newly presented.
With regards to claim 1, Ehardt discloses tooling comprising:
an upper tool assembly; a lower tool assembly; the upper tool assembly and the lower tool assembly include a plurality of clamp beads (lockbeads);
 wherein each of the plurality of clamp beads includes at least one clamp bead recess and at least one clamp bead projection [see annotated Figure 4 below];
the clamp bead recess extends into the upper tool assembly, as seen in at least Figure 4;
the clamp bead projection projects from the lower tool assembly, as seen in at least Fig 4; 
each of the plurality of clamp beads is structured to prevent the blank of material from moving in at least one direction through the clamp bead by an associated clamp bead projection pressing the blank of material against a clamping surface of an associated clamp bead [as described in at least the Abstract].

    PNG
    media_image1.png
    346
    617
    media_image1.png
    Greyscale
 
The following is considered a recitation of intended use: “for selectively forming a blank of material into a container, the container including a sidewall and a bottom portion.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claim 2, Ehardt discloses wherein said upper tool assembly and the lower tool assembly are structured to form at least one clamp bead using a corresponding clam bead projection and a corresponding clamp bead recess, as seen in at least Figure 4.
With regards to claim 3, Ehardt discloses wherein said upper tool assembly and the lower tool assembly are structured to form at least one progressive clamp bead using a corresponding clam bead projection and a corresponding clamp bead recess, as seen in at least Figure 4.
With regards to claim 4, Ehardt discloses wherein said upper tool assembly and the lower tool assembly are structured to progressively clamp said cup sidewall, as seen in at least Figure 4.
With regards to claim 7, Ehardt discloses wherein: the upper tool assembly includes a forming punch; said forming punch includes a number of clamp bead recesses; wherein the lower tool assembly includes a pad; and said pad includes a number of clamp bead projections [see annotated Figure 4 above].
With regards to claim 12, Ehardt discloses wherein the number of clamp beads are a number of progressive clamp beads, as seen in at least Figure 4.
With regards to claim 13, Ehardt discloses wherein:
the upper tool assembly includes a forming punch; said forming punch includes a number of clamp bead recesses;
wherein the lower tool assembly includes a pad and a riser assembly; said riser assembly having a pressure surface; said pad includes a number of clamp bead projections; and said riser assembly operatively coupled to said pad [see annotated Figure 4 above].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehardt in view of De Smet (US Patent 5,081,859).
Ehardt discloses the invention substantially as claimed except for wherein said lower tooling assembly includes a selectable hybrid bias generating assembly, 
wherein the selectable hybrid bias generating assembly includes a pressure generating assembly and a mechanical bias assembly and the hybrid bias generating assembly operatively coupled to said lower tool assembly; 
wherein the hybrid bias generating assembly includes a pressure generating assembly, a mechanical bias assembly, and a number of hybrid components and wherein the hybrid bias generating assembly is an active hybrid bias generating assembly.
De Smet is relied upon to teach tooling for forming a container including an upper and lower tool assemblies wherein the lower tool assembly includes a selectable hybrid bias generating assembly (spring 14,  jack 16) and including a pressure generating assembly (jack 16 inc piston 17) and a mechanical bias assembly (spring 14). De Smet further teaches wherein the hybrid bias generating assembly includes a pressure generating assembly (jack 16), a mechanical bias assembly (spring 14), and a number of hybrid components (piston 17, rods 18, levers 19 and 20). De Smet further teaches wherein the hybrid bias generating assembly is an active hybrid bias generating assembly [Column 3, lines 50-55]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ehardt’s lower assembly to include a selectable hybrid bias generating assembly, as taught by De Smet because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehardt in view of Monro (US 2013/0037555).
Ehardt discloses the invention substantially as claimed except for wherein the lower tool assembly further includes a contour; and wherein the contour engages and stretches the bottom portion to form the thinned preselected profile and wherein said contour is a dome. Monro is relied upon to teach tooling for forming a container having a first sidewall, a second sidewall and a bottom portion (31) extending between the first sidewall and the second sidewall, the tooling including an upper tool assembly (13) and the lower tool assembly (14), wherein the upper tool assembly and the lower tool assembly are structured to stretch the bottom portion which is thereby thinned relative to the first sidewall and the second sidewall to form a thinned preselected profile (Claim 9 and as seen in Figure 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stretch the bottom portion of Ehardt’s workpiece into a thinned preselected profile as taught by Monro because the thinning process simplifies the manufacturing process and enable cost savings while producing lighter bases (Monro: paragraphs 0023 and 0028).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehardt in view of De Smet and Monro.
The combination of Ehardt and DeSmet discloses the invention substantially as claimed except for discloses wherein the upper tool assembly and the lower tool assembly are structured to stretch the blank of material of the container at or about the dome so as to have a substantially uniform thickness. Monro is relied upon to teach tooling for forming a container having a first sidewall, a second sidewall and a bottom portion (31) extending between the first sidewall and the second sidewall, the tooling including an upper tool assembly (13) and the lower tool assembly (14), wherein the upper tool assembly and the lower tool assembly are structured to stretch the bottom portion which is thereby thinned relative to the first sidewall and the second sidewall to form a thinned preselected profile (Claim 9 and as seen in Figure 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stretch the bottom portion of Ehardt’s workpiece into a thinned preselected profile as taught by Monro because the thinning process simplifies the manufacturing process and enable cost savings while producing lighter bases (Monro: paragraphs 0023 and 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725